EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT dated as of August 1, 2009 (this “Agreement”), by and
between MARANI BRANDS, INC., a Nevada corporation (the “Company”), and MARGRIT
EYRAUD (the “Executive”).
 
WHEREAS, the Company desires to hire the Executive as the President and Chief
Executive Officer of the Company and as the Chairman of the Board of Directors
of the Company; and
 
WHEREAS the Executive desires to be employed by the Company, as the Chairman,
President and Chief Executive Officer of the Company of, on the terms,
provisions and conditions set forth herein.
 
NOW, THEREFORE, in consideration of these premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
legal adequacy of which are hereby acknowledged by the parties, the Company and
the Executive hereby agree as follows:
 
1.         Employment.  (a)  The Company hereby employs the Executive, and the
Executive agrees to serve the Company during the Employment Term (as hereinafter
defined), as the Chairman, President and Chief Executive Officer of the
Company.  As the Chairman, President and Chief Executive Officer of the Company,
the Executive will have such duties and responsibilities as are normally
associated with these positions and as are specified in the By-laws of the
Company, and such other duties and responsibilities as are assigned to the
Executive by the Board of Directors of the Company that are of a nature
generally performed by a chief executive officer.  Without limiting the
foregoing, the Company may request the Executive to serve as an officer of its
Subsidiaries, and if so requested, the Executive agrees to serve as an officer
of such Subsidiaries.  The Executive shall be responsible for the strategic
decisions of the Company, overseeing operations, managing the Company’s legal
and regulatory compliance and all merger and acquisition initiatives.
 
(b)           The Executive shall devote the Executive’s best efforts and
substantially all of the Executive’s business time to the performance of the
Executive’s duties and responsibilities to the Company in accordance with this
Agreement and shall perform such duties and responsibilities, faithfully,
diligently and competently.  The Executive shall report directly and exclusively
to the Board of Directors of the Company.  All other senior executives of the
Company shall report directly to the Executive.  The Executive shall at all
times during the Employment Term be a director of the Company.  The Executive’s
employment services shall be performed at the Company’s principal offices, which
during the Employment Term shall be maintained in the Los Angeles, California
metropolitan area (or other such location, as the Executive and the Company may
agree upon), subject to travel reasonably and customarily required by the
Company in connection with the Executive’s duties and responsibilities to the
Company.
 
(c)           Notwithstanding the foregoing, during the Employment Term, the
Executive shall be entitled to devote a portion of the Executive’s business time
to the Executive’s personal investments and to charitable, social and community
activities; provided that doing so does not materially interfere with the
performance of the Executive’s duties to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.         Employment Term.  The period of the Executive’s employment pursuant
to this Agreement shall commence on the date hereof and shall terminate, subject
to earlier termination as expressly provided for herein, four (4) years after
the date hereof on July 31, 2013, (the “Employment Term”).
 
3.         Compensation.                                   (a)           In
consideration of the performance by the Executive of the Executive’s duties and
obligations hereunder, the Executive shall be entitled to receive the following
compensation: an annual salary of $180,000 (the “Salary”), for the initial
annual period of the Employment Term (the “Salary”).  The Salary shall be
payable in accordance with the Company’s regular payroll practices, as in effect
from time to time, but no less frequently than bi-monthly.  On each anniversary
date of the Employment Term, commencing on August 1, 2010, the Salary payable to
the Executive pursuant to this Section 3(a) shall be increased by an amount, if
any, equal to the percentage increase in the consumer price index (the “CPI”)
for Los Angeles, California for the twelve (12) month period ending on the
preceding December 31, as published by the United States Bureau of Labor
Statistics (the “Bureau”), or any successor entity to the Bureau multiplied then
by the current Salary pursuant to this Section 3(a); provided that if the Bureau
no longer publishes the CPI, a comparable index reasonably acceptable to the
Company and the Executive shall be substituted therefor.
 
(b)           Promptly following the execution and delivery of this Agreement,
the Board of Directors shall consider and propose to the Executive a bonus
compensation arrangement which will provide for an incentive bonus (the
“Incentive Bonus”) payable to the Executive based upon the attainment by the
Company of mutually agreeable criteria.
 
(c)           The Company hereby grants to the Executive options (the “Options”)
to purchase 3,000,000 shares of the Company’s common stock at an exercise price
equal to the price per share of the Company’s common stock on the date of this
Agreement.  The Options shall vest (and become exercisable) as to twenty-five
percent (25%) of the underlying shares of common stock on the first anniversary
date of the Option grant and ratably each quarter thereafter during the next
three (3) years of the Employment Term.  The Options shall become fully vested
and exercisable upon the Company’s termination of the Executive’s employment
hereunder Without Cause (as hereinafter defined) or the termination of such
employment by the Executive For Good Reason (as hereinafter defined) or upon the
Company’s termination of the Executive’s employment hereunder due to death or
Disability (as hereinafter defined).  The Options shall have a term of ten (10)
years and may be exercised to the extent vested, (i) by the Executive at any
time during such ten (10) year period, if the Executive’s employment is
terminated Without Cause or For Good Reason or due to Disability or if the
Employment Term expires and the Executive does not continue to be employed by
the Company, (ii) by the Executive’s personal representative within one (1) year
following the date of the Executive’s death, if the Executive’s employment with
the Company is terminated due to the Executive’s death, and (iii) by the
Executive, if the Executive’s employment terminates for any other reason (other
than the expiration of the Employment Term) by the Executive, within ninety (90)
days following the Executive’s termination of employment.  The Options shall be
granted pursuant to a stock option plan to be adopted by the Board of Directors
of the Company and approved by the shareholders (the “Plan”) and shall by
subject to such other terms as provided in the Plan (it being understood that
the Plan will have customary provisions permitting the Company to cash-out stock
options in connection with a sale of substantially all of the Company’s assets,
a merger, a recapitalization or a similar transaction).  If there is any
inconsistency or conflict between the terms and provisions of the Plan and this
Agreement, the terms and provisions of this Agreement shall govern and control.
 
 
2

--------------------------------------------------------------------------------

 
 
4.         Fringe Benefits; Expenses.  During the Employment Term:
 
(a)           The Executive shall be entitled to receive all health, medical,
insurance, and pension benefits provided by the Company to any of its senior
executives and to all other fringe benefits and benefit plans provided by the
Company to its executives as a group.
 
(b)           The Company shall reimburse the Executive for all reasonable and
necessary expenses (including, without limitation, entertainment expenses and
automobile expenses) incurred by the Executive in connection with the
performance of the Executive’s duties to the Company  (it is being agreed that
business-class airfare travel is a reasonable expense for transcontinental and
intercontinental travel), upon submission of receipts and/or vouchers by the
Executive in accordance with the Company’s policies and procedures.
 
(c)           The Company shall pay for the lease of an automobile to be used
for business purposes; provided that the costs of the lease do not exceed $650
per month.  The Company shall also pay for the insurance and other operating
expenses associated with the business use of such automobile.
 
(d)           The Executive shall be entitled to four (4) weeks of vacation time
annually which shall be taken at times selected by the Executive which are
consistent with the proper performance of the Executive’s duties and
responsibilities to the Company.  The Executive may accrue an unlimited amount
of earned but unused vacation time in accordance with applicable law.
 
(e)           The Company shall pay the costs and expenses of maintaining the
computer equipment and facsimile machines used by the Executive at the
Executive’s home office, and the Executive’s use of a cell phone.  Upon the
termination of the Executive’s employment with the Company hereunder for any
reason whatsoever, other than for Cause or the expiration of the Employment
Term, the Executive shall have the right to purchase the computer equipment and
facsimile machine used in the Executive’s home office by paying the Company an
amount equal to the amount at which such computer equipment and facsimile
machine are then carried on the books and records of the Company.  Upon
termination of the Executive’s employment for any reason whatsoever, the
Executive shall be entitled to remove all of the Executive’s personal effects
from the Company’s premises.
 
5.         Inventions.  Any Inventions (as defined below) originated or
conceived by the Executive, with the use or assistance of the facilities,
materials or personnel of the Company or any Affiliate (as defined below) of the
Company, either solely or jointly with others, during the Employment Term shall
be the property of the Company.  The  Executive hereby irrevocably assigns and
transfers to the Company and agrees to transfer and assign to the Company all of
the  Executive’s right, title and interest in and to all Inventions, and to
applications for patents and patents granted upon such Inventions and to all
copyrightable material related thereto developed by the Executive or under the
Executive’s supervision.  The Executive agrees, upon the written request of the
Company and at the Company’s sole cost and expense, to do such acts, to execute
such documents and instruments, to participate in such proceedings and to take
such actions as from time to time may be necessary, required or useful, in the
Company’s reasonable opinion, to apply for, secure, maintain, reissue, extend or
defend the worldwide rights of the Company in the Inventions.
 
 
3

--------------------------------------------------------------------------------

 
 
6.         Disability or Death.   (a)  If, as a result of physical or mental
disability (any such disability to be determined by a competent physician
mutually acceptable to the Company and the Executive), the Executive shall have
failed or been unable to perform the Executive’s duties hereunder for a period
of one hundred eighty (180) consecutive calendar days (“Disability”), the
Company may, by written notice to the Executive, terminate the Executive’s
employment under this Agreement prior to the end of the Employment Term,
effective as of the date of the notice.  If the Executive’s employment is
terminated due to Disability pursuant to this Section 6(a), the Company shall
pay to the Executive (in equal installments every two (2) weeks), (i) for the
succeeding twelve (12) month period, an amount equal to eighty percent (80%) of
the Executive’s Salary at the date of termination and (ii) for the twenty four
(24) month period commencing on the date of the last payment required to be made
pursuant to clause (i), an amount equal to fifty percent (50%) of the
Executive’s Salary at the date of termination (all regardless of any payments
that the Executive may be entitled to receive under any disability insurance
policy maintained by the Company or otherwise).  In addition, the Company shall
maintain and pay for the Executive’s then existing health, life insurance and
other benefits during the time period that any payments are being made pursuant
to this Section 4(a) hereof.
 
(b)           The period of the Executive’s employment under this Agreement
shall automatically terminate upon the Executive’s death.  In the event of the
Executive’s death, the Company shall pay to the beneficiary designated in
writing to the Company by the Executive (or if the Executive fails to designate
a beneficiary, to the Executive’s estate), an amount at an annual rate equal to
the Executive’s Salary in effect on the date of the Executive’s death for a
period of eighteen (18) months from the date of the Executive’s death, payable
in equal monthly installments on the first day of the month next succeeding the
date of death and the first day of each month thereafter.
 
(c)           In addition, if the Executive’s employment with the Company is
terminated pursuant to Section 6(a) or 6(b), the Company shall pay the Executive
a pro-rata portion of the Incentive Bonus for the year in which such termination
occurred, based upon the number of days during such year that the Executive was
employed.
 
7.         Termination.  (a) The Company shall have the right to terminate the
Executive’s employment with the Company hereunder (i) for Cause (as hereinafter
defined) or (ii) Without Cause (as hereinafter defined).
 
(b)           For purposes hereof, the term “Cause” shall mean conduct on the
part of the  Executive which constitutes:  (i) misconduct by the Executive or
gross negligence which is or likely to be materially injurious to the Company;
(ii) misappropriation of the Company’s assets on the usurpation of a business
opportunity of the Company; (iii) breach of any fiduciary duty (as determined by
a final judgment of a court of competent jurisdiction from which no appeal may
be taken); (iv) a material violation by the Executive of any of the written
policies of the Company or any provision of any “code of ethics,” as from time
to time in effect;  (v) the Executive engaging in an act of unlawful employment
discrimination, including, but not limited to, sexual, racial, religious, or
other forms of harassment; (vi) conduct on the part of the  Executive which the
Company in good faith determines has reflected so seriously on the Company’s
public reputation as to materially prejudice the Company or its business; (vii)
the conviction of, or plea or guilty or nolo contendere to a criminal violation
which constitutes a felony; or (viii) a breach of any material obligation of the
Executive hereunder which is not cured within thirty (30) days after written
notice of such breach from the Company.  Any attempt to terminate the
Executive’s employment for Cause shall require that prior to any the
effectiveness of any such termination for Cause, on not less that ten (10) days
prior to such termination, the Executive shall be given a hearing before the
entire Board of Directors of the Company (at which an attorney representing the
Executive may, in the Executive’s discretion, attend and be heard on behalf of
the Executive) to review and give the Executive and opportunity to refute the
grounds for termination.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)         If the employment of the Executive hereunder is terminated for
Cause, the Company shall not be obligated to make any further payments to the
Executive hereunder (other than for accrued and unpaid Salary and for accrued
vacation and the reimbursement of expenses incurred in accordance with Section
4(b) hereof, in each case through the date of termination), or to continue to
provide any benefit to the Executive under this Agreement (other than benefits
which have accrued pursuant to any plan or applicable law through the date of
termination).
 
(d)           If the employment of the Executive is terminated Without Cause or
for Good Reason, (i) the Company shall pay to the Executive the Salary and the
Incentive Bonus, for the remainder of the current Employment Term, all
regardless of the amount of compensation of the Executive may earn or be able to
earn with respect to any other employment that the Executive may obtain or be
able to obtain (i.e., the Executive shall have no duty to mitigate and the
Company shall have no right to offset), (ii) all of the Executive’s Options to
purchase stock shall become fully vested and immediately exercisable, (iii) the
Company shall reimburse the Executive for all expenses the Executive incurred in
accordance with Section 4(b) hereof, (iv) during the period in which the
Executive is receiving payments pursuant to clause (i) of this Section 7(d), the
Company shall maintain and pay for the Executive’s then existing health
insurance, life insurance and other benefits; provided, however, that the
Company’s obligations under this clause (iv) shall terminate to the extent that
the Executive is offered and receives comparable health or life insurance
coverage (both as to the cost and benefits provided when compared to the
policies and benefits in effect prior to termination), as reasonably and in good
faith determined by the Executive and (v) the Company shall pay to the Executive
all accrued and unpaid Salary through the date of termination.  The Executive
shall have approval rights over any press release issued by the Company in
connection with a termination of the Executive’s employment Without Cause.
 
(e)           For purposes hereof, “Without Cause” shall mean a termination of
the Executive’s employment hereunder by the Company for any reason whatsoever,
other than (i) for Cause pursuant to Section 7(a) hereof, (ii) upon death or
Disability pursuant to Section 6 hereof, (iii) by virtue of expiration of the
Employment Term under this Agreement, or (iv) a voluntary termination of
employment by the Executive in the absence of Good Reason.  A termination of the
Executive’s employment hereunder for Good Reason shall have the same
consequences as a termination of the Executive’s employment by the Company
Without Cause.
 
(f)           The Executive shall have the right to terminate the Executive’s
employment with the Company under this Agreement prior to the end of the
Employment Term upon prior written notice to the Company, specifying the reason
for termination and the following occurrence of any of the following events
(each of which should constitute “Good Reason”):  (i) the Executive is not
elected to the Board of Directors of the Company or is removed from the Board of
Directors of the Company; (ii) the Company materially reduces the Executive’s
duties and responsibilities hereunder or removes the title Chief Executive
Officer from the Executive’s position; or (iii) the Company fails to perform or
observe or breaches any of its material obligations to the Executive under this
Agreement.  Notwithstanding the forgoing, the Executive shall not be entitled to
terminate the Executive’s employment with the Company pursuant to this Section
7(f) unless the Executive has notified the Company of the Executive’s intent to
so terminate within thirty (30) days after the Executive has actual knowledge of
the event giving rise to the notice and the Company fails to cure the condition
specified in the Executive’s notice to the Company within thirty (30) days after
such notice is furnished to the Company; provided, however, that the Company
shall not have an opportunity to cure any fact or circumstance arising during
any twelve (12) month period that gives the Executive a right to terminate her
employment pursuant to this Section 7(f) if substantially the same fact or
circumstance has previously occurred during such twelve (12) month period and
the Executive has previously given the Company notice of the Executive’s intent
to terminate the Executive’s employment because of the occurrence of such fact
or circumstance.  If the Executive terminates the Executive’s employment
pursuant to the Section 7(f), such termination shall have the same effect and
affording to the Executive the same rights and benefits as otherwise provided in
this Agreement upon a termination of the Executive’s employment by the Company
Without Cause.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding anything set forth herein, any vote by the
Company’s Board of Directors to terminate the Executive’s employment for Cause
or Without Cause shall require a vote of a majority of the members of the Board
of Directors and the unanimous vote of all of the then independent members of
the Board of Directors.
 
8.         Restrictive Covenants Applicable to the Executive.
 
8.1         Certain Acknowledgments by the Executive.
 
(a)           The Executive acknowledges and agrees that the Executive’s
position with the Company places the Executive in a position of confidence and
trust with the Company and its Subsidiaries and Affiliates and with those
Persons with whom the Company and its Subsidiaries and Affiliates do business,
including, without limitation, clients, customers, vendors, licensors, licensees
and employees.  The Executive acknowledges and agrees that the business of the
Company is carried on throughout the United States of America and throughout the
world, and that it is the intention of the Company to continue to expand the
geographic area in which the business is conducted and marketed and,
accordingly, it is reasonable that the restrictive covenants set forth in this
Section 8 are not limited by specific geographic area.  In addition, the
Executive acknowledges and agrees that in the course of rendering services to
the Company, the Executive will acquire access to, and become acquainted with
the Confidential and Proprietary Information (as hereinafter defined) of the
Company and its Subsidiaries and Affiliates that is non-public, confidential or
proprietary in nature, and that it is within the legitimate interests of the
Company to protect all Confidential and Proprietary Information.  The Executive
acknowledges that the Company will be irreparably damaged if the Executive were
to violate the provisions of this Section 8, and that the provisions of this
Section 8 are fair and reasonable and necessary to adequately protect the
Company.
 
(b)           The  Executive hereby covenants and agrees that, during the
Employment Term and thereafter, unless otherwise authorized by the Company in
writing, the Executive shall not, directly and indirectly, under any
circumstance:  (i) disclose to any other Person (other than as may be required
in connection with the Executive’s employment with the Company) any Confidential
and Proprietary Information; (ii) act or fail to act so as to impair the
confidential or proprietary nature of any Confidential and Proprietary
Information; (iii) use any Confidential and Proprietary Information other than
for the sole and exclusive benefit of the Company; or (iv) offer or agree to, or
cause or assist in the inception of continuation of, any such disclosure,
impairment or use of any Confidential and Proprietary Information.  Promptly
following the termination of the  Executive’s employment with the Company for
any reason whatsoever, the  Executive shall return to the Company all documents,
records and other items and materials that contain any Confidential and
Proprietary Information (regardless of the medium in which maintained or
stored), without retaining any copies, notes or excerpts thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)            For purposes hereof, the term “Confidential and Proprietary
Information” shall mean any and all (i) confidential or proprietary information
or material not generally in the public domain about or relating to the
business, operations, assets, prospects or financial condition of the Company or
any Subsidiary or Affiliate of the Company or any of the Company’s or any such
Subsidiary’s or Affiliate’s trade secrets including, without limitation,
research and development plans or projects; data and reports; computer materials
such as programs, instructions and printouts; formulas; product testing
information; business improvements; processes, marketing and selling strategies;
strategic business plans (whether or not pursued); budgets; unpublished
financial statements; licenses, pricing, pricing strategy and cost data;
information regarding the skills and compensation of employees; the identities
of customers and potential customers; the identities of contact Persons at
customers and potential customers; the particular preferences, likes dislikes
and needs of customers and contact Persons at customers and potential customers
with respect to products, pricing, timing, sales, terms, service plans, methods,
practices, strategies, forecasts, know-how and other marketing techniques; the
identities of key accounts and potential key accounts; the identities of
suppliers, vendors, distributors and contractors; and all information about
those supplier, vendor, distributor and contractor relationships such as contact
Persons, pricing and other terms, in each case with respect to the Company or
any Subsidiary or Affiliate of the Company or (ii) information, documentation or
material not generally in the public domain by virtue of any action by or on the
part of the  Executive, the knowledge of which gives or is likely to give the
Company or any Affiliate of the Company a material competitive advantage over
any Person not possessing such information.  The Executive also acknowledges and
agrees that all Confidential Information is also entitled to all of the
protections and benefits available to the Beneficiaries under applicable law,
including, without limitation, laws relating to trade secrets.
 
8.2         Covenant Modification.  The  Executive acknowledges and agrees that
the provisions of this Section 8, hereof, and the period of time, geographic
area and scope and type of restrictions on the Executive’s activities set forth
in this Section 8, are reasonable and necessary for the protection of the
Beneficiaries (as hereinafter defined).  If any provision contained in this
Section 8 shall be determined by a court of competent jurisdiction to be invalid
or unenforceable by reason of its extending for too great a period of time or
over too great a geographical area or by reason of its being too extensive in
any other respect, (x) such provision shall be interpreted to extend over the
maximum period of time for which it may be enforceable and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all is determined by
such court making such determination, and (y) in its reduced form, such
provision shall then be enforceable, but such reduced form of provision shall
only apply with respect to the operation of such provision in the particular
jurisdiction in or for which such adjudication is made.  It is the intention of
the parties that all of the provisions of this Section 8 shall be enforceable to
the maximum extent permitted by applicable law.
 
8.3         No Solicitation.  During the Employment Term and for one (1) year
thereafter (the “Restriction Period”), the Executive shall not, directly or
indirectly, solicit, entice, persuade induce or cause any employee, officer,
manager, director, consultant, agent or independent contractor of any of the
Beneficiaries to terminate such employment, consultancy or other such engagement
and become employed by or engaged with any other Person or entity, or approach
any such employee, officer, manager, director, consultant, agent or independent
contractor for any of the foregoing purposes, or authorize or assist in the
taking of any such action by any Person or entity or hire, or retain or engage
any such employee, officer, director, consultant, agent or independent
contractor.
 
 
7

--------------------------------------------------------------------------------

 
 
8.4         Non-Competition.  Except with respect to any Beneficiary, during the
Restriction Period, the  Executive shall not, alone or in association with any
other Person, directly or indirectly, (i) engage, directly or indirectly, in any
Competing Business (ii) acquire, or own in any manner, any interest in any
Person that engages in any Competing Business, or (iii) be interested in
(whether as an owner, director, officer, partner, member, lender, shareholder,
vendor, consultant, employee, advisor, agent, independent contractor or
otherwise), or otherwise participate in the management or operation of, any
Person that engages in a Competing Business.  The foregoing restriction of this
Section 8.4 shall not prohibit the Executive from acquiring or holding not more
than five percent (5%) percent of any class of equity securities of a
corporation or other entity whose shares are listed or admitted to trade on a
national securities exchange or are quoted on NASDAQ (or a similar market or
quotation system if NASDAQ is no longer providing such information), or any
passive investment of less than five percent (5%) of a private company.  The
restrictions of Sections 8.3 and 8.4 hereof shall apply after the end of the
Employment Term in the case of a termination Without Cause or For Good Reason,
only to the extent the Company continues to timely make all payments and
provides the benefits to the Executive to be paid and provided by the Company in
accordance with this Agreement during such one (1) year period.
 
8.5         Remedies for Breach.  The  Executive acknowledges and agrees that
any breach or threatened breach of the covenants or other provisions contained
in Sections 8.1 through 8.3 hereof, will cause the Company material and
irreparable damage, the exact amount of which will be difficult to ascertain,
and that the remedies at law for any such breach will be
inadequate.  Accordingly, the Company shall, in addition to all other available
rights and remedies (including, but not limited to, seeking such damages as
either of them can show it has sustained by reason of such breach and recovery
of costs and expenses including, but not limited to, attorneys’ fees and
expenses), be entitled to specific performance and injunctive relief (including,
without limitation, a temporary and/or permanent restraining order and/or a
permanent injunction) in respect of any breach or threatened breach of any of
such covenants or provisions, without being required to post a bond or other
security and without having to prove the inadequacy of the available remedies at
law.
 
9.         Indemnification, etc.  The Company agrees to indemnify the Executive
and hold the  Executive harmless to the fullest extent permitted by applicable
law, from and against any liabilities, damages, costs, losses or expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred in connection with any claim, investigation, action, suit or other
proceeding with respect to or arising out of the Executive serving as an officer
or director of the Company or any of its Subsidiaries or Affiliates during the
Employment Term.  In that regard, the Company shall concurrently herewith enter
into an indemnification agreement with the Executive substantially in the form
of Exhibit A attached hereto (the “Indemnification Agreement”).  Without
limiting the foregoing, during the Employment Term, and for a period of six (6)
years thereafter (unless the Executive’s employment is terminated for Cause),
the Company will maintain in full force and effect and pay the premium on
directors and officers liability insurance providing coverage of not less than
$5,000,000 and which covers the period of time that the Executive was an officer
and director of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
10.         Entire Agreement; Amendment.  This Agreement (together with the Plan
and the Indemnification Agreement) contains the entire understanding and
agreement of the parties relating to the subject matter hereof and it supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) between the parties with respect to such
subject matter, all of which are merged herein.  This Agreement may not be
modified, amended, altered or supplemented, except by a written agreement
executed by each of the Company and the Executive.
 
11.         Waiver.  Any waiver by a party of any breach of or failure to comply
with any provision or condition of this Agreement by the other party shall not
be construed as, or constitute, a continuing waiver of such provision or
condition, or a waiver of any other breach of, or failure to comply with, any
other provision or condition of this Agreement.  Any such waiver shall be
limited to the specific matter and instance for which it is given.  No waiver of
any such breach or failure of any provision or condition of this Agreement shall
be effective unless in a written instrument signed by the party granting the
waiver.  No failure or delay by either party to enforce or exercise its rights
hereunder shall be deemed a waiver thereof, nor shall any single or partial
exercise of any such right or any abandonment or discontinuance of steps to
enforce such rights, preclude any other or further exercise thereof, at any time
whatsoever, or the exercise of any other right.
 
12.         Notices.  All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows:  (a) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service); (b) if mailed certified or registered mail return receipt
requested (with all postage costs prepaid), four (4) business days after being
mailed; (c) if delivered by an overnight courier service of recognized standing
(with all charges having been prepaid), on the business day of such delivery (as
evidenced by the receipt of the overnight courier service); or (d) if delivered
by facsimile transmission, on the business day of such transmission if sent by
5:00 p.m. in the time zone of the recipient, or if sent after that time, on the
next succeeding business day (in each case as evidenced by the printed
confirmation of delivery generated by the sending party’s telecopier
machine).  If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a change of address of which no
notice was given (in accordance with this Section 12), or the refusal to accept
same, the notice, demand, consent, request, instruction or other communication
shall be deemed received on the second business day the notice is sent (as
evidenced by a sworn affidavit of the sender).  All such notices, demands,
consents, requests, instructions and other communications will be sent to the
following addresses or facsimile numbers as applicable:
 
If to the Company:
 
13152 Raymer Street
Suite 1A
North Hollywood, CA 91605
Facsimile No.:  818-503-4478


If to the Executive:
 
3748 Encinal Avenue
La Crescenta, CA 91214
 
 
9

--------------------------------------------------------------------------------

 


or to such other address as any party may specify by notice given to the other
party in accordance with this Section 12.
 
13.         Governing Law; Arbitration.  (a) This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
California applicable to agreements made and to be performed in that State,
without regard to any of its conflicts of laws principles or other laws which
would result in the application of the laws of another jurisdiction.
 
(b) Any dispute or claim under this Agreement (including, without limitation,
any action to enforce this Agreement) shall be exclusively determined by binding
arbitration conducted in accordance with the rules and procedures of this
American Arbitration Association (the “AAA”).  The arbitration shall take place
in Los Angeles, California, and shall be before a single arbitrator mutually
acceptable to the Company and the Executive, or if the Company and the Executive
are unable to agree upon one (1) arbitrator, the Company and the Executive shall
each appoint one (1) arbitrator and the two (2) arbitrators shall each appoint a
third arbitrator, which three arbitrators shall then arbitrate the claim or
dispute.  The determination of the arbitrator or arbitrators (which shall be in
writing), as the case may be, shall be conclusive and biding on the parties and
not subject to judicial review.  If there are three (3) arbitrators, the
determination of a majority of the arbitrators shall be controlling.  The
arbitrator or the arbitrators, as the case may be, shall entitled to award that
the costs and expenses (including, without limitation, attorney’s fees and
expenses) incurred by the prevailing party in the arbitration be reimbursed by
the other party.  The determination of the arbitrator or arbitrators, as the
case may be, shall be entitled to be enforced in any court of competent
jurisdiction.


14.         Severability.  Should any provision of this Agreement be held to be
invalid, illegal or unenforceable in any jurisdiction by a court of competent
jurisdiction, that holding shall be effective only to the extent of such
invalidity, illegally or unenforceability without invalidating or rendering
illegal or unenforceable the remaining provisions hereof, and any such
invalidity, illegally or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.  It
is the intent of the parties that this Agreement be fully enforced to the
fullest extent permitted by applicable law.
 
15.         Binding Effect; Assignment.  This Agreement and the rights and
obligations hereunder may not be assigned by either party hereto, except with
the prior written consent of the other parties hereto.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors (including, without limitation, with respect to the
Company, successors by merger, share exchange, consolidation, recapitalization
or other similar transaction) and permitted assigns and, in the case of the
Executive, the estate and personal representatives of the Executive.  Except as
expressly permitted by this Section 15, nothing herein is intended or shall be
construed to confer upon or give to any Person, any rights, privileges or
remedies under or by reason of this Agreement.
 
16.         Drafting History.  In resolving any dispute hereunder or construing
any provision in the Agreement, there shall be no presumption made or inference
drawn (a) because the attorneys for one of the parties drafted such provision of
this Agreement, (b) because of the drafting history of this Agreement, or
(c) because of the inclusion of a provision not contained in a prior draft or
the deletion of a provision contained in a prior draft.  The parties acknowledge
and agree that this Agreement was negotiated and drafted with each party being
represented by counsel of its choice and with each party having an equal
opportunity to participate in the drafting of the provisions hereof and that
this Agreement shall not be interpreted or construed with any presumption
against either party hereto.
 
 
10

--------------------------------------------------------------------------------

 
 
17.         Definitions.  In addition to the other definitions provided for in
this Agreement, the following terms shall have the meanings ascribed to them in
this Section 17:
 
(a)           “Affiliate” of any Person means any stockholder or Person or
entity controlling, controlled by under common control with such Person, or any
director, officer or key employee of such Person.  For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings that correspond to
the foregoing.
 
(b)           “Beneficiary” shall mean the Company and its Subsidiaries and
Affiliates and the parent of any of them.
 
(c)           “Competing Business” shall mean any business, enterprise or other
Person that as one of its principal businesses or activities acts as a
distributor or wholesaler of products that are in the same precise product
category sold or distributed by the Company or any Subsidiary of the Company
during the period of time that the Executive is employed by the Company;
provided that wines shall be excluded from this definition.
 
(d)           “Inventions” shall mean inventions, discoveries, concepts and
ideas, whether patentable or not, including, without limitation, processes,
methods, formulae and techniques, and improvements thereof or know-how related
thereto, concerning any present or prospective activities of the Company or any
Subsidiary or Affiliate of the Company, with which the  Executive becomes or has
become, directly or indirectly, involved as a result, in whole or in part of
the  Executive’s employment by the Company, or any Subsidiary or Affiliate of
the Company, or as a result of the  Executive’s familiarity with, or exposure
to, any Confidential Information, and to the extent applicable, the foregoing
shall constitute “work for hire” under all applicable copyright, trademark or
similar statutes, regulations and decisional law.
 
(e)           “Person” shall mean, without limitation, any natural person,
corporation, partnership, limited liability company, joint stock company, joint
venture association, trust or other similar entity or firm.
 
(f)           “Subsidiary” shall mean any Person of which another Person owns
more than fifty percent (50%) of the voting capital stock or other equity
interests of such Person or which can appoint  a majority of the board of
directors or other governing body of such Person or otherwise can direct the
policies of such Person, whether by contract, or otherwise.
 
18.         Headings.  The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.
 
19.         Counterparts.  This Agreement may be executed in two (2) or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same document.  This Agreement may
be executed by facsimile signature which shall constitute a legal and valid
signature for purposes hereof.  This Agreement shall become effective when one
or more counterparts, taken together, shall have been executed and delivered by
all of the parties.
 
[Signature Page to Follow]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement as of the date first above written.
 

  MARANI BRANDS, INC.          
 
By:
        Name: ARA ZARTARIAN       Title:  Chief Executive Officer / President  
                       
MARGRIT EYRAUD
         

 
 
12

--------------------------------------------------------------------------------

 